Citation Nr: 1118771	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine, effective prior to May 13, 2010.  

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbosacral spine, effective May 13, 2010.  

3.  Entitlement to a rating in excess of 30 percent for visual changes and a cataract of the left eye.

4.  Entitlement to an effective date prior to July 15, 2004 for special monthly compensation based on the loss of use of the left eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission

ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from June 1983 and October 1993.  

The issues on the title page were before the Board of Veterans' Appeals (Board) in July 2008, at which time, they were remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's rating for his service-connected low back disorder from 20 to 40 percent, effective May 13, 2010.  It also granted the Veteran's claim of entitlement to an earlier effective date for special monthly compensation, retroactive to July 15, 2004.  The AMC confirmed and continued the 30 percent rating for the Veteran's service-connected left eye disability.  Thereafter, the case was returned to the Board for further appellate action.

In December 2005, the Veteran claimed entitlement to service connection for radiating pain in his lower extremities, secondary to his service-connected degenerative disc disease.  In March 2006, the RO granted entitlement to service connection for radiculopathy into the Veteran's right lower extremity, secondary to his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.  It assigned a 10 percent schedular rating, effective December 27, 2005.  The RO did not address the claim of entitlement to service connection for radiculopathy into the left lower extremity.  In April 2010, the Veteran reiterated that claim.  He also claimed entitlement to service connection for a left elbow disability, a brain lesion, and syringomyelia.  Those claims have not been certified to the Board on appeal nor have they, otherwise, been developed for appellate purposes.  Therefore, the Board has no jurisdiction over any or those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, they are referred to the RO for appropriate action.

With respect to the Veteran's low back, service connection is currently in effect for degenerative disc disease with degenerative joint disease of the lumbosacral spine.  Although service connection has been established separately for right S1 radiculopathy (claimed as sciatica) associated with degenerative disc disease with degenerative joint disease of the lumbosacral spine, the Veteran has not contended that an increased rating for radiculopathy is warranted.  Therefore, the Board will only consider the issue of entitlement to an increased rating for degenerative disc disease with degenerative joint disease of the lumbosacral spine.  


FINDINGS OF FACT

1.  Prior to May 13, 2010, the Veteran's service-connected degenerative disc disease with degenerative joint disease was manifested primarily by complaints of pain, an inability to sit or stand for prolonged periods of time, decreased lumbar lordosis, and flexion to at least 32 degrees.  

2.  Since May 13, 2010, the Veteran's service-connected degenerative disc disease with degenerative joint disease has been manifested primarily by complaints of pain and forward flexion to 10 degrees.  

3.  The Veteran is blind in his service-connected left eye, but, after correction, has no worse than 20/40 vision in his nonservice-connected right eye.  

4.  On May 24, 2004, VA received the Veteran's claim of entitlement to special monthly compensation, based on the loss of use of his service-connected left eye.  

5.  During the year prior May 24, 2004, the Veteran's corrected visual acuity in his service-connected left eye was 20/200-2 or 20/200-1.  



CONCLUSIONS OF LAW

1.  Prior to May 13, 2010, the criteria were not met for a rating in excess of 20 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).  

2.  Since May 13, 2010, the criteria have not been met for a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease and degenerative joint disease of the lumbosacral spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).  

3.  The criteria have not been met for a rating in excess of 30 percent for visual changes and a cataract of the left eye.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.75, 4.76, 4.84a, Diagnostic Code 6070 effective prior to December 13, 2008) (codified as revised at 38 C.F.R. §§ 4.75 to 4.79) (2010).   

4.  The criteria have not been met for an effective date prior to July 15, 2004 for special monthly compensation based on the loss of use of the left eye.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to increased ratings for his service-connected low back and left eye disabilities and to an effective date prior to July 15, 2004.  After reviewing the record, the Board finds that VA has met that duty.
In 2004, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the applications.  Following the receipt of those applications, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed the Veteran that in order to establish an increased rating for his service-connected disabilities, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  VA also set forth the criteria for special monthly compensation due to loss of use of an eye.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the records reflecting the Veteran's VA treatment from June 2003 through April 2009, as well as records reflecting his treatment by private health care providers from October 2004 through November 2005.  

In January, July, and November 2004; February and June 2005; January, April, and July 2006; March and July 2009; and March, May, and October 2010, VA examined the Veteran to determine the extent of impairment attributable to his service-connected low back and eye disabilities.  The VA examination reports reflect that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Moreover, throughout the course of the appeal, he has shown good working knowledge of the applicable law and regulations and evidence necessary to substantiate his appeal.  Accordingly, the Board will proceed to the merits of the appeal.

The Increased Rating Claims

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Low Back

The Factual Background 

In July 2003, an EMG and nerve conduction studies were mildly abnormal, consistent with an abnormality of the left peroneal nerve or L4-L5 nerve root.  

An August 2003 MRI confirmed the presence of mild degenerative lumbar canal stenosis at L3-L4 and L4-L5,due to bulging discs and a relatively narrow spinal canal.  The MRI also confirmed the presence of mild right paracentral disc herniation at l5-S1 with likely compression the right S1 nerve root.  

During a January 2004 VA neurologic examination, the Veteran's posture, tone, power, coordination, and pattern of skilled movement were preserved.  He walked in a natural manner and maintained balance when standing on either foot.  He could rise on his toes and heels and squat and recover, all without difficulty.  His reflexes were 1 to 2+ throughout, and his plantar responses were flexor.  Tests of sensation were unremarkable, and there were no areas of spasm or tenderness to palpation.  The Veteran demonstrated the following ranges of lumbar spine motion:  flexion to 35 degrees; extension to 25 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 45 degrees, bilaterally.  He also tolerated straight leg raising to 90 degrees, while seated.  He exhibited no difficulty moving about the examining room or dressing.   

VA records reflect the Veteran's treatment since February 2004 for degenerative disc disease of the lumbar spine with radiculopathy.  His primary complaint is low back pain radiating primarily down his right lower extremity.  He also walks with an antalgic gait.  

In February 2005, the Veteran was examined by VA to determine the extent of impairment due to his service-connected low back disability.  He reported intermittent, sharp low back pain which was exacerbated approximately every eight months.  He noted that during such exacerbations, he had to stay in bed for approximately 8 hours.  He stated that during such flare-ups, he experienced additional limitation of motion and function.  The Veteran also reported that 4 days a week, the pain lasted almost all day.  In addition, he described a mild right leg pain with a feeling of numbness in the right great toe.  Otherwise, he did not describe any associated features, including weakness, numbness, or bowel or bladder complaints.  

The Veteran stated that he wore a back brace 5 days a week, approximately 8 hours per day.  The Veteran stated that he could stand for approximately 15 minutes or walk approximately one block, after which he would experience considerable back pain.  He did not use a cane, crutches, or a walker.  The Veteran was not unsteady due to his back disorder and reportedly had no history of falls.  He stated that he had some problems with daily living, in that he used a shower rather than a bath and had difficulty tying his shores.  He also stated that annually, he missed approximately 2 1/2 weeks from work and that it also affected his enjoyment of recreational activities.   

On examination, the Veteran's spine, limbs, posture, position of the head, and curvature of the spine were normal.  He demonstrated a minimal right-sided limp.  The Veteran demonstrated the following ranges of lumbar spine motion:  flexion to 80 degrees; extension to 15 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Repetitive motion caused increased pain, weakness, fatigue, and lack of endurance, without affecting the range of motion.  There was no objective evidence of painful motion, spasm, weakness, tenderness, or fixed deformity.  The Veteran's symptoms were subjectively reported.  He noted mild pain in the right lower extremity, worse in the right great toe, as well as a slight amount of numbness in the right great toe.  It was noted that there had been no periods of total incapacitation during the previous 12 months.  Following the examination, the diagnoses were degenerative disc disease and degenerative joint disease of the lumbosacral spine.  

A March 2005 MRI, performed by VA, revealed stable, mild degenerative lumbar canal stenosis at L3-L4 due to a bulging disc and broad-based central disc herniations.  It also revealed an interval increase in the moderate central and left paracentral disc herniation at L5-S1 with likely compression of the left S1 nerve root.  

In February 2006, the Veteran was reexamined by VA to determine the extent of impairment due to his service-connected low back disability.  

In July 2003, an EMG and nerve conduction studies were mildly abnormal, consistent with an abnormality of the left peroneal nerve or L4-L5 nerve root.  

An August 2003 MRI confirmed the presence of mild degenerative lumbar canal stenosis at L3-L4 and L4-L5,due to bulging discs and a relatively narrow spinal canal.  The MRI also confirmed the presence of mild right paracentral disc herniation at l5-S1 with likely compression the right S1 nerve root.  

During a January 2004 VA neurologic examination, the Veteran's posture, tone, power, coordination, and pattern of skilled movement were preserved.  He walked in a natural manner and maintained balance when standing on either foot.  He could rise on his toes and heels and squat and recover, all without difficulty.  His reflexes were 1 to 2+ throughout, and his plantar responses were flexor.  Tests of sensation were unremarkable, and there were no areas of spasm or tenderness to palpation.  The Veteran demonstrated the following ranges of lumbar spine motion:  flexion to 35 degrees; extension to 25 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 45 degrees, bilaterally.  He also tolerated straight leg raising to 90 degrees, while seated.  He exhibited no difficulty moving about the examining room or dressing.   

VA records reflect the Veteran's treatment since February 2004 for degenerative disc disease of the lumbar spine with radiculopathy.  His primary complaint is low back pain radiating primarily down his right lower extremity.  He also walks with an antalgic gait.  

In February 2005, the Veteran was examined by VA to determine the extent of impairment due to his service-connected low back disability.  He reported intermittent, sharp low back pain which was exacerbated approximately every eight months.  He noted that during such exacerbations, he had to stay in bed for approximately 8 hours.  He stated that during such flare-ups, he experienced additional limitation of motion and function.  The Veteran also reported that 4 days a week, the pain lasted almost all day.  In addition, he described a mild right leg pain with a feeling of numbness in the right great toe.  Otherwise, he did not describe any associated features, including weakness, numbness, or bowel or bladder complaints.  

The Veteran stated that he wore a back brace 5 days a week, approximately 8 hours per day.  The Veteran stated that he could stand for approximately 15 minutes or walk approximately one block, after which he would experience considerable back pain.  He did not use a cane, crutches, or a walker.  The Veteran was not unsteady due to his back disorder and reportedly had no history of falls.  He stated that he had some problems with daily living, in that he used a shower rather than a bath and had difficulty tying his shores.  He also stated that annually, he missed approximately 2 1/2 weeks from work and that it also affected his enjoyment of recreational activities.   

On examination, the Veteran's spine, limbs, posture, position of the head, and curvature of the spine were normal.  He demonstrated a minimal right-sided limp.  The Veteran demonstrated the following ranges of lumbar spine motion:  flexion to 80 degrees; extension to 15 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  Repetitive motion caused increased pain, weakness, fatigue, and lack of endurance, without affecting the range of motion.  There was no objective evidence of painful motion, spasm, weakness, tenderness, or fixed deformity.  The Veteran's symptoms were subjectively reported.  He noted mild pain in the right lower extremity, worse in the right great toe, as well as a slight amount of numbness in the right great toe.  It was noted that there had been no periods of total incapacitation during the previous 12 months.  Following the examination, the diagnoses were degenerative disc disease and degenerative joint disease of the lumbosacral spine.  

A March 2005 MRI, performed by VA, revealed stable, mild degenerative lumbar canal stenosis at L3-L4 due to a bulging disc and broad-based central disc herniations.  It also revealed an interval increase in the moderate central and left paracentral disc herniation at L5-S1 with likely compression of the left S1 nerve root.  

In February 2006, the Veteran was reexamined by VA to determine the extent of impairment due to his service-connected low back disability.  He reported that his back disorder flared approximately 4 to 5 times a week and that it was doing so at the time of the examination.  He complained of bilateral lower extremity pain and burning and some associated weakness.  An EMG revealed left sural neuropathy and right S1 radiculopathy.  He reportedly used a cane 100 percent of the time and stated that he could walk 1/2 block.  He stated that he felt some unsteadiness in his head but denied any falls during the previous 6 months.  He also denied bowel or bladder problems, as well a his use of a back brace.  The Veteran noted that each month, he missed approximately 3 to 4 days from work and that during July 2005, he ran out of sick leave and had to take leave without pay.  He stated that pain was the primary effect of his low back disability on his job and during his activities of daily living.  

On examination, the Veteran's gait was upright and antalgic and was assisted by a cane in his right hand.  He did not wear any type of back brace and was able to disrobe for the examination without assistance.  He was able to walk on his toes and heels.  During three rounds of testing, the Veteran demonstrated the following ranges of lumbar spine motion:  flexion to at least 50 degrees; extension to 20 degrees; lateral flexion to 25 degrees, bilaterally; and rotation to 15 degrees, bilaterally.  Straight leg raising was accomplished to30 degrees on the left and 20 degrees on the right.  It was noted that there had been no periods of bedrest prescribed for the Veteran, during the previous 12 months.  The patellar and ankle reflexes were 2/4, bilaterally, and the strength in the Veteran's lower extremities was 4+/5.  His sensation was intact.  X-rays of the sacroiliac joint were normal, bilaterally.  Following the examination, the relevant diagnosis was degenerative disc disease of the lumbar spine, currently in a flared state with a decrease in range of motion and subjective complaints of increased pain.  

During treatment by his primary VA care provider in March 2006, the Veteran complained of constant aching, throbbing low back pain.  The Veteran's report did not correspond with his non-verbal pain behavior.  

In February 2007, the Veteran was, again, examined by VA to determine the extent of impairment due to his service-connected low back disability.  He complained of pain radiating to his lower extremities, left greater than the right, and noted that he had tried a heating pad and back brace without success.  Therefore, he reportedly did not use them.  He was unable to stand for more than 15 to 20 minutes and carried a cane in his left hand, whenever he left home.  When at work, he had to stand and walk periodically to relieve the accumulated back discomfort from sitting.  It was noted that during the previous two years, he had hired relatives to clean his apartment, as he could no longer perform the associated motions, such as bending, crouching, stooping, and squatting.  He reported 2 to 3 flare-ups of back pain each month and that during a flare-up, he would sleep on a mattress on the floor.  He stated that he treated his flare-ups with over-the-counter medication and warm baths and that his back would return to its baseline by the next day.  The Veteran noted that due to his service-connected low back disability, he averaged 1 to 3 days of missed work per month.  He reported that he had not had any formal periods of physician-prescribed incapacity during the previous year.  

On examination, the Veteran's deep tendon reflexes were intact in the lower extremities with the left ankle reflex being possibly minimally reduced compared to the right.  The left calf was 0.5 inches less in circumference than the right.  The Veteran demonstrated the following ranges of lumbar spine motion:  flexion to 32 degrees; extension to 7 degrees; lateral flexion of 10 degrees to the left and 17 degrees to the right; and rotation to 29 degrees on the left and 28 degrees on the right and was not further decreased on repetitive motion.  There was a left paravertebral muscle spasm and mild straightening of the lower lumbar curvature on forward flexion.  Pain and stiffness accompanied the endpoints of motion, rather than fatigability, weakness, or incoordination.  The Veteran walked with a left-sided limp and used a cane at every heel strike.  He was able to squat to 40 percent of normal, when he complained of lumbar discomfort.  He leaned against the wall, when taking off and putting on his trousers.  Following the examination, the relevant diagnosis was lumbar degenerative disc disease with features of radiculopathy, particularly left sided.  The examiner stated that there had been interval worsening, as evidenced by narrowing of the disc spaces.

During a March 2010 VA examination, the Veteran reported constant, radiating low back pain.  It was noted that due to low back and knee disabilities, the Veteran used a cane in his left hand.  It was also noted that he wore an elastic back brace, daily and that he took prescription pain medication.  He stated that he could not sit for longer than 45 minutes or stand longer than 30 minutes without increased back pain.  He also stated that he could not walk further than a city block or lift more than 10 pounds.  He reported that his back pain was severe enough to wake him at night.  In addition, the Veteran stated that he was able to take care of his personal hygiene and dress himself.  On days he did not work, he estimated that he would lie down for approximately four hours.  He also estimated that he had lost 24 days from work during the previous year.

On examination, the Veteran used a cane in his left hand and wore his elastic lumbar support.  He demonstrated a left-sided limp and moved very slowly, tending to limit his back movement, when dressing and undressing.  The Veteran was unable to stand or his heels or toes, and demonstrated a flattened lumbar lordosis.  There was no muscle spasm.   The Veteran demonstrated the following ranges of lumbar spine motion:  flexion to 40 degrees; extension to 0 degrees; lateral flexion to 15 degrees, bilaterally; and rotation to 5 degrees on the left and 10 degrees on the right.  While sitting straight leg raising was accomplished to 80 degrees, bilaterally.  While supine, it was accomplished to 40 degrees, bilaterally.  On repetitive motion, the Veteran experienced pain, fatigability, weakness, and a lack of endurance but not incoordination or any change in his range of low back motion.  There was tenderness to palpation.  The Veteran's sensation and deep tendon reflexes were intact, and his strength was 5/5.  The circumferential measurements at the thigh were 50 cm on the right and 49 cm on the left.  At the calf, they were 44.5 cm on the right and 42 cm on the left.  X-rays of both sacroiliac joints were normal.  The L5-S1 level revealed slight narrowing.  

On May 13, 2010, the Veteran was examined at the Washington University School of Medicine.  He carried a cane and walked with an antalgic gait.  He demonstrated the following ranges of lumbar spine motion:  flexion to 10 degrees; extension to 0 degrees; lateral flexion of 0 degrees, bilaterally.  The strength in his lower extremities was 5/5, and his sensation was intact.  His deep tendon reflexes were 2+.  X-rays confirmed the presence of degenerative disc disease, bilaterally with vacuum disc phenomenon at L5-S1.  An MRI of the lumbar spine revealed multiple levels of degenerative disc disease with superimposed disc extrusion at L2-L3, L3-L4, L4-L5, and L5-S1.  There was also multiple level facet arthropathy causing foraminal narrowing, bilaterally.  There was mild central canal narrowing at multiple levels, including L2-L3, L3-L4, L4-L5, and L5-S1.  In addition, there was a round sclerotic lesion in the vertebral body of L5.  The impression was low back pain with multilevel degenerative disc disease and bilateral S1 radicular symptoms.

The Applicable Law and Regulations 

The Veteran's degenerative joint disease (arthritis) of the lumbosacral spine is rated in accordance with 38 C.F.R. § 4.71, Diagnostic Code 5242.  The rating criteria are set forth in a following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.
Degenerative disc disease (intervertebral disc syndrome) is rated either on the basis of the general rating formula noted above or on the basis of the Formula for Rating Intervertebral Disc Syndrome Base on Incapacitating Episodes.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the purpose of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Base on Incapacitating Episodes, Note (1).  

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

Analysis

The Veteran contends that the rating for his service-connected degenerative disc disease and degenerative joint disease of the lumbar spine do not reflect the level of impairment caused by that disorder, either prior to or after May 13, 2010.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Prior to May 13, 2010

A review of the evidence discloses that prior to May 13, 2010, the Veteran's service-connected degenerative disc disease with degenerative joint disease was manifested primarily by complaints of pain, an inability to sit or stand for prolonged periods of time, decreased lumbar lordosis, and flexion to at least 32 degrees.  Generally, repetitive testing produced additional pain and fatigability; however, there was no additional limitation of motion, ankylosis, heat, redness, weakness or atrophy, or impaired sensation or reflexes in the lower extremities.  Moreover, the Veteran was able to accomplish his activities of daily living.  Although he reported missing as many as 3 days a month from work due to back pain, that assertion is not supported by any objective evidence, and the evidence shows that he has not sustained any incapacitating episodes as defined by VA.  On balance, such findings meet or more nearly approximate the schedular criteria for the 20 percent rating in effect prior to May 13, 2010.  Accordingly, that rating is confirmed and continued, and the appeal is denied.

Effective May 13, 2010

During his May 13, 2010 examination at Washington University, the Veteran demonstrated forward flexion to 10 degrees, and a 40 percent rating was assigned in accordance with the General Rating Formula for Diseases and Injuries of the Spine.  Otherwise, his strength, sensation, and reflexes were found to be normal, and there continued to be no evidence of ankylosis at any level of the thoracolumbar spine.  Moreover, the record continued to be negative for any incapacitating episodes as defined by VA.  Indeed, other than the reduced limitation of motion, the manifestations of the Veteran's back disorder were unchanged.  While the additional limitation of flexion was sufficient to warrant a 40 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, it did not meet or more nearly approximate the schedular criteria for a higher evaluation.  Accordingly, a 40 percent rating, and no more, is warranted, effective May 13, 2010.

The Left Eye

The Factual Background 

On several occasions from May 2003 to May 2004, VA treated the Veteran for a left eye disorder.  During treatment by the VA Ophthalmology Service on May 12, 2003, the Veteran demonstrated uncorrected visual acuity of 20/20 in his right eye and counting fingers in his left eye.  Corrected visual acuity was not measured.  During treatment by the VA Ophthalmology Service on June 4, 2003, he demonstrated a corrected visual acuity of 20/20 in his right eye and 20/200-2 in the left eye.  During treatment by the VA Ophthalmology Service on May 10, 2004, he demonstrated a corrected visual acuity of 20/20 in his right eye and 20/200-1 in the left eye.  

On May 24, 2004, the RO received the Veteran's claim of entitlement to special monthly compensation due to the loss of use of one eye under 38 C.F.R. § 3.350(a)(4).  

During treatment by the VA Ophthalmology Service on May 28, 2004, the Veteran demonstrated uncorrected visual acuity of 20/30 in his right eye and 20/20200+0 in his left eye.  His corrected visual acuity was 20/25 in his right eye and 20/200+ in his left eye.

In July 2004, the Veteran was examined by VA to determine the extent of impairment due to his service-connected left eye disorder.  It was noted that during service in 1986, he had been hit in the left eye by a champagne cork.  On examination, he had a macular hole in his left eye.  His uncorrected visual acuity was 20/20 on the right and 5/700 on the left.  He had full visual field to confrontation in both eyes.  Following the examination, the diagnoses were macular hole "right eye", causing reduced acuity; a near total loss of vision in the left eye and normal vision in the right eye; and peripapillary mottling in the macular area of the retinal pigment epithelium.

During an October 2004 examination by M. M., O.D., the Veteran demonstrated a macular hole in his left eye.  He also demonstrated 20/20 visual acuity in his right eye and no vision in his left eye with only slight light sensitivity.  There was a full visual field in his right eye and no visual field in his left eye.  

During VA treatment by the Ophthalmology Service in November 2004, the Veteran demonstrated uncorrected and corrected visual acuity of 20/25 in his right eye and minimal light perception at about 5 o'clock in his left eye.

In November 2004, the Veteran was reexamined by VA to determine the extent of impairment due to his service-connected left eye disorder.  His uncorrected distance vision was 20/25 in the right eye and hand motion in the left eye.  His best corrected distance vision was 20/20, bilaterally, and his best corrected near vision was 20/30 in the right eye and hand motion in the left eye.  He had a full field to visual confrontation in the right eye, and an inability to see fingers in his left eye.  Following the examination, the diagnoses were macular hole and adjacent retinal changes left eye, which were considered the primary cause for the extensive loss of vision in his left eye; a cataract in the left eye, most likely secondary to trauma; and presbyopia in the right eye.

During a May 2005 examination by M. M., O.D., the Veteran demonstrated a macular hole and some cataract in his left eye.  He also demonstrated uncorrected and corrected visual acuity of 20/30 for distance in his right eye and uncorrected near visual acuity of 20/60, correctable to 20/40.  His uncorrected and corrected near and distant visual acuity in his left eye was 6 inches/200.  There was a full visual field in his right eye and no visual field in his left eye.  

During treatment by the VA Ophthalmology Service in August 2005, the Veteran demonstrated 20/20 visual acuity his right eye and light perception only in his left eye.

During a November 2005 examination at the Barnes Retina Institute, the Veteran demonstrated visual acuity of 20/30-1 in the right eye and light perception in the left eye.  Confrontational visual fields showed a dense scotoma in the left eye.  Following the examination, the diagnoses were traumatic optic neuropathy, left eye; traumatic cataract, left eye; traumatic macular atrophy, left eye; peripheral vascular disease, left eye; peripheral pigmentary changes, right eye; and vitreous syneresis, right eye.

During a January 2006 VA examination, the Veteran reported that since being hit in the left eye by a champagne cork in service, his vision had waxed and waned.  His uncorrected visual acuity was 20/30 in his right eye and light perception only in his left eye.  On refraction, he had 20/40 vision in the right eye and no improvement in the left eye.  Following the examination, the diagnoses were large sclera retinal scar, "right eye"; mild cataract, "right eye"; and mild guttata, bilaterally.  The examiner noted that as late a s2004, the Veteran had demonstrated 20/400 vision in his left eye.  

During an April 2006 VA examination, the Veteran's uncorrected visual acuity in his right eye was 20/100 for distance and 20/50 for near, correctable to 20/30.  In his left eye, his visual acuity was light perception only, whether near or at distance, corrected or uncorrected.  He had a full visual field in his right eye and a large central visual field defect in his left eye.  Following the examination, the diagnoses were vision loss, left eye, secondary to a macular hole and scar; visual field loss and acuity does not correlate well with clinical appearance; normal examination of the right eye except for a small refractive error unrelated to the left eye; and the left visual field loss resulting in a loss of depth perception.  

During treatment by the VA Ophthalmology Service in July 2006, the Veteran demonstrated corrected visual acuity of 20/50 in his right eye and auto refraction of 20/40.  The visual acuity in his left eye was light perception only, unimproved by correction.

During May 2010 VA eye examination, the Veteran's corrected distance vision was 20/25+ in the right eye and light perception with projection in the left eye.  He had full visual fields to confrontation, bilaterally.  Following the examination, the diagnoses were macular hold "right eye" causing reduced acuity; near total loss of vision, left eye; normal vision, right eye; retinal peripheral epithelium mottling peripapillary and in the macular area; and traumatic cataract, left eye.  

The Applicable Law and Regulations

At the outset of the Veteran's claim, the severity of impaired central visual acuity for VA purposes was determined by comparing visual test results on the Snellen index with the criteria set forth in 38 C.F.R. § 4.84(a), 6061 to 6079.  The best distant vision obtainable after best correction by glasses was the basis of rating visual acuity, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75.

Where, as here, the Veteran was service-connected for disability in one eye only, the visual acuity in the eye having nonservice-connected disability was considered normal for the purposes of computing the service-connected disability rating, unless the claimant was totally blind in both eyes.  That interpretation of the rating schedule corresponded to the interpretation of the rating schedule for unilateral hearing loss.  38 C.F.R. § 4.85(f) (2010); Boyer v. West, 11 Vet. App. 477, 479-80 (1998);Vet. Aff. Op. Gen. Couns. Prec. 32-97 (Authority for Evaluating Unilateral Hearing Impairment, 62 Fed. Reg. 63605 (1997)).  

A 30 percent disability rating is warranted when the Veteran has blindness in one eye, having only light perception, and 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  A 40 percent rating is warranted when the Veteran has anatomical loss of use of one eye and 20/40 vision in the other eye.  38 C.F.R. § 4.84a, Diagnostic Code 6086.  

During the pendency of the Veteran's appeal, VA revised the criteria for rating eye disorders.  Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66543 (2008) (now codified at 38 C.F.R. § 4.75 - 4.79 (2010)).  Those changes were applicable to all claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased rating for his service-connected left eye disorder was received in May 2004, several years prior to the change.  Thus, the revisions are not applicable to the Veteran's claim.  

Analysis

The Veteran contends that the 30 percent rating for his service-connected left eye disorder does not adequately reflect the level of impairment caused by that disability.  He notes that he is blind in that eye and that an increased rating is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran is service-connected for disability in one eye only.  Although he is blind in that eye, he is not blind in both eyes.  Thus, the visual acuity in his nonservice-connected right eye is presumed to be normal, that is, no worse than 20/40.  When there is blindness in one eye and no worse than 20/40 vision in the other eye, a 30 percent rating is warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  In order to be entitled to a higher rating, the Veteran would have to demonstrate anatomical loss of use of his service-connected left eye.  However, the evidence shows that he does not have anatomical loss of use of his left eye.  Therefore, he does not meet the schedular criteria for a rating in excess of 30 percent.  Accordingly, an increased rating for his service-connected left eye disorder is not warranted, and the appeal is denied.  

The Earlier Effective Date Claim

The Factual Background

On October 18, 1993, the RO received the Veteran's claim of entitlement to service connection for an eye disorder, claimed as a loss of eyesight.  

In a January 1994 rating action, the RO granted the Veteran's claim of entitlement to service connection for visual changes in his eye, effective October 13, 1993, the date after his separation from service.  38 C.F.R. §38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993).  

On May 24, 2004, the RO received the Veteran's claim of entitlement to special monthly compensation due to the loss of use of one eye under 38 C.F.R. § 3.350(a)(4).  He stated that at the time service connection became effective October 13, 1993, he could not see anything out of his left eye, even as close as one foot away.  He stated that at that time, he had been unaware of special monthly compensation or he would have applied.  Therefore, he maintains that special monthly compensation should be award retroactive to the date after his separation from service.  
On several occasions from May 2003 to May 2004, VA treated the Veteran for a left eye disorder.  During treatment by the VA Ophthalmology Service on May 12, 2003, the Veteran demonstrated uncorrected visual acuity of counting fingers in the left eye.  Corrected visual acuity was not measured.  During treatment by the VA Ophthalmology Service on June 4, 2003, he demonstrated a corrected visual acuity of  20/200-2 in the left eye.  During treatment by the VA Ophthalmology Service on May 10, 2004, he demonstrated a corrected visual acuity of  20/200-1 in the left eye.  

In September 2004, the RO denied the Veteran's claim of entitlement to special monthly compensation.  In fact, the RO found that there had been clear and unmistakable error in its January 1994 rating action which had assigned the 30 percent evaluation for the Veteran's left eye disorder.  The RO found that the Veteran had only met the criteria for a 20 percent schedular rating.  Therefore, the RO proposed that the Veteran's rating for his left eye disorder be reduced to 20 percent.  In April 2005, the RO effected that reduction, effective July 1, 2005.  The Veteran disagreed with that reduction and appealed.  

In April 2006, the RO restored the Veteran's 30 percent rating for his service-connected left eye disorder, effective July 1, 2005.  The RO also granted the Veteran's claim of entitlement to special monthly compensation due to loss of use of the left eye, effective May 5, 2005.  In a November 2010 rating action, the AMC granted the Veteran an earlier effective date for special monthly compensation, retroactive to July 15, 2004.  

The Applicable Law and Regulations

In addition to the basic rate of compensation payable on the basis of degree of disability, special monthly compensation is payable for additional levels of disability such as blindness of one eye having only light perception.  38 U.S.C.A 1114(k) (West 2002); 38 C.F.R. § 3.350 (2010).  Loss of use or blindness of one eye, having only light perception, exists when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  Lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than 3 feet is considered of negligible utility.  38 C.F.R. § 3.350(a)(4) (2010).  

Generally, the effective date of an award of increased compensation for service-connected disability (such as special monthly compensation) shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2010).

Applicable statutory and regulatory provisions require VA look to all communications from the veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 3.155(a) (2010); see Servello v. Derwinski, 3 Vet. App. 196 (1992).  

Analysis

The Veteran contends that he has been blind in his left eye since service connection became effective the day after his separation from service, October 13, 1993.  Therefore, he maintains that the effective date of his special monthly compensation should be retroactive to that date.  Therefore, he maintains that service is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As noted above, the question as to the date of an increased rating is predicated, in large measure on the date of the receipt of the claim, May 24, 2004.  Therefore, threshold question is whether there was an unresolved claim, formal or informal, received by VA prior to May 24, 2004, which sought special monthly compensation due to loss of use of left eye.  38 C.F.R. § 3.350(a)(4) (2010).  

In this case, the record is completely negative for any evidence of an unresolved claim, formal or informal, of entitlement to special monthly compensation prior to May 24, 2004.  Absent such a claim, the Veteran does not meet the criteria for an earlier effective date on that basis.  However, that does not end the inquiry.  

A claim of entitlement to special monthly compensation is, in effect, a claim of entitlement to an increased rating.  As noted above, in the case of increased rating claims, the law and regulations permit the assignment of an effective date one year prior to the receipt of the claim, provided that there was an ascertainable increase in disability during that time.  38 C.F.R. § 3.400 (o)(2).  To qualify for special monthly compensation, such an increase must include a loss of use of the left eye or blindness with only light perception, following correction.  38 C.F.R. § 3.350(a)(4) (2010).  Therefore, the question is whether there was evidence of such an increase during the year prior to VA's May 24, 2004 receipt of the Veteran's claim of entitlement to special monthly compensation.  In this case, there was not.  

Records, dated from May 2003 through May 2004, show that the Veteran was treated by the VA Ophthalmology Service on several occasions.  During that time, his corrected visual acuity in the left eye was 20/200-2 or 20/200-1.  There were no findings of blindness or loss of use of the left eye.  As such, the manifestations of his service-connected left eye disorder did not meet or more nearly approximate the criteria for a grant of special monthly compensation under 38 C.F.R. § 3.350(a)(4) (2010).  

Inasmuch as the Veteran does not meet the criteria for an effective date prior to July 15, 2004 for special monthly compensation due to the loss of use of the left eye.  Accordingly, the current effective date is confirmed and continued, and the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected lumbosacral spine disorder or left eye disability.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected lumbosacral spine disorder or left eye disability.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected lumbosacral spine disorder or left eye disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's service-connected lumbosacral spine disorder or left eye disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1) (2010).


ORDER

For the period prior to May 13, 2010, entitlement to a rating in excess of 20 percent is denied for degenerative disc disease and degenerative joint disease of the lumbosacral spine.  

For the period since May 13, 2010, entitlement to a rating in excess of 40 percent is denied for degenerative disc disease and degenerative joint disease of the lumbosacral spine.  
Entitlement to a rating in excess of 30 percent for visual changes and a cataract of the left eye is denied.

Entitlement to an effective date prior to July 15, 2004 for special monthly compensation based on the loss of use of the left eye is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


